Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 1 of 13 Page ID #:426



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                           CENTRAL DISTRICT OF CALIFORNIA
  10
  11       SETH SHAPIRO                              Case No.: 2:19-CV-8972-CBM-FFM
  12              Plaintiff,
           vs.                                       ORDER RE: DEFENDANT’S
  13                                                 MOTION TO DISMISS THE
           AT&T MOBILITY, LLC,                       COMPLAINT
  14
                  Defendants.
  15
  16             The matter before the Court is Defendant AT&T Mobility LLC’s
  17   (“AT&T’s” or “Defendant’s”) Motion to Dismiss the Complaint (the “Motion”).
  18   (Dkt. No. 21.)
  19                                    I.    BACKGROUND
  20             This action arises from the alleged theft of $1.8 million in cryptocurrency
  21   from Plaintiff as a result of “SIM swapping.”1 The Complaint asserts seven
  22   causes of action against AT&T: (1) violations of The Federal Communications
  23   Act (the “FCA”), 47 U.S.C. § 201 et seq.; (2) violations of the California Unfair
  24   Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.; (3) violations of
  25   California Constitutional Right to Privacy; (4) negligence; (5) negligent
  26
       1
        The Complaint alleges SIM swapping refers to a “relatively simple scheme,
  27   wherein third parties take control of a victim’s wireless phone number,” and “[t]he
       hackers then use that phone number as a key to access the victim’s digital
  28   accounts, such as email, file storage, and financial accounts.” (Compl. ¶ 22.)
                                                     1
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 2 of 13 Page ID #:427



   1   supervision and entrustment; (6) violations of California’s Consumer Legal
   2   Remedies Act (“CLRA”), Cal. Civ. Code § 1750 et seq.; and (7) violations of the
   3   Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030. AT&T moves to
   4   dismiss all of Plaintiff’s claims and strike Plaintiff’s request for punitive damages
   5   pursuant to Federal Rule of Civil Procedure 12(b)(6).
   6                              II.    STATEMENT OF LAW
   7         To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint must
   8   “contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
   9   plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
  10   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Labels and conclusions or a
  11   formulaic recitation of the elements of a cause of action will not suffice to state a
  12   claim for relief. Id. at 555. When considering a motion to dismiss, the court
  13   accepts as true all well-pleaded allegations of material fact and construes them in
  14   the light most favorable to the nonmoving party. Manzarek v. St. Paul Fire &
  15   Marine Ins. Co., 519 F.3d 1025, 1031–32 (9th Cir. 2008). The court may only
  16   consider the allegations contained in the pleadings, exhibits attached to or
  17   referenced in the complaint, and matters properly subject to judicial notice.
  18   Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
  19                                    III.   DISCUSSION
  20   A.    California Constitutional Right to Privacy Claim
  21         Plaintiff’s third cause of action asserts violations of Plaintiff’s right to
  22   privacy under the California Constitution. To state a claim for a violation of the
  23   right to privacy under the California Constitution, Plaintiff must allege facts
  24   “sufficient to raise a plausible inference” that (1) he has “a legally protected
  25   privacy interest”; (2) he has “a reasonable expectation of privacy under the
  26   circumstances”; and (3) “a ‘serious invasion’ of privacy” by Defendant occurred
  27   which “constitutes ‘an egregious breach of the social norms underlying the
  28   privacy right.’” San Francisco Apartment Ass’n v. City & Cty. of San Francisco,

                                                   2
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 3 of 13 Page ID #:428



   1   881 F.3d 1169, 1178 (9th Cir. 2018) (quoting Hill v. Nat’l Collegiate Athletic
   2   Assn., 7 Cal. 4th 1, 37 (1994)).2
   3         The Complaint alleges Plaintiff had “a reasonable expectation of privacy in
   4   his mobile device and in his AT&T account information.” (Compl. ¶ 199.)
   5   Plaintiff further alleges:
   6                1.     “AT&T employees obtained unauthorized access to Mr.
                           Shapiro’s AT&T wireless account, viewed his confidential and
   7                       proprietary personal information, and transferred control over
                           [Plaintiff’s] AT&T wireless number from [Plaintiff’s] phone to
   8                       a phone controlled by third-party hackers in exchange for
                           money” (id. ¶ 19);
   9
                    2.     when AT&T’s employees accessed Plaintiff’s mobile account
  10                       without authorization, his Customer Proprietary Network
                           Information (“CPNI”) “was visible,” which Plaintiff alleges on
  11                       information and belief “includes, but was not limited to,
                           information about the configuration, type, and use of his
  12                       subscribed AT&T services, his personal information, his SIM
                           card details, and his billing information” (id. ¶¶ 92, 94); and
  13
                    3.     Plaintiff’s family’s and his own “highly sensitive and
  14                       confidential personal, legal, and business information have
                           been compromised,” including copies of their passports, and
  15                       their social security numbers, TSA numbers, password and log-
                           in information for “additional accounts,” and “confidential
  16                       financial, business, and legal information” (id. ¶ 86).
  17         The alleged disclosure of Plaintiff’s AT&T account information and CPNI,
  18   and Plaintiff and his family’s personal, business, legal, and financial information
  19   does not constitute an egregious breach of social norms.3 Furthermore, Plaintiff’s
  20   use of the phrases “account information,” “personal, legal, and business
  21   information,” and “confidential financial, business, and legal information,” are too
  22   vague for the Court to determine whether Plaintiff has a right to protection of such
  23   information under the California Constitution.4 Moreover, the Court cannot
  24
       2
  25     See also Lewis v. Super. Ct., 3 Cal. 5th 561, 571 (2017).
       3
         See, e.g., Barry v. Wells Fargo Home Mortg., 2016 WL 4242237, at *4 (N.D.
  26   Cal. Aug. 11, 2016); In re iPhone Application Litig., 844 F. Supp. 2d 1040, 1063
       (N.D. Cal. 2012).
  27   4
         See, e.g., Zbitnoff v. Nationstar Mortg., LLC, 2014 WL 1101161, at *4 (N.D.
  28   Cal. Mar. 18, 2014); In re Yahoo Mail Litig., 7 F. Supp. 3d 1016 (N.D. Cal. 2014);
       Albin v. Trustmark Ins. Co., 2013 WL 12191722, at *10 (C.D. Cal. Nov. 25,
                                                 3
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 4 of 13 Page ID #:429



   1   plausibly infer Defendant’s alleged acts constituted an egregious breach of social
   2   norms based on the Complaint’s conclusory allegation that “AT&T intentionally
   3   intruded on and into Mr. Shapiro’s solitude, seclusion, or private affairs.”
   4   (Compl. ¶ 200.)5
   5          Accordingly, the Court dismisses Plaintiff’s third cause of action for
   6   violation of his privacy rights under the California Constitution with leave to
   7   amend.
   8   B.     Economic Loss Doctrine – Negligence & Negligent Supervision and
   9          Entrustment Claims
  10          AT&T moves to dismiss Plaintiff’s fourth and fifth causes of action for
  11   negligence and negligent supervision and entrustment on the ground they are
  12   foreclosed by the economic loss doctrine.
  13          “Generally speaking, in actions for negligence, liability is limited to
  14   damages for physical injuries and recovery of economic loss is not allowed.”
  15   Kalitta Air, L.L.C. v. Cent. Texas Airborne Sys., Inc., 315 F. App’x 603, 605 (9th
  16   Cir. 2008) (citing Seely v. White Motor Co., 63 Cal. 2d 9, 18 (1965)). A “‘special
  17   relationship’ existing between the parties” serves as an exception to the economic
  18   loss doctrine. Id. (citing J’Aire Corp. v. Gregory, 24 Cal. 3d 799 (1979)).6 In
  19   determining whether the special relationship exception to the economic loss
  20   doctrine applies, courts analyze the following six factors: “(1) the extent to which
  21   the transaction was intended to affect the plaintiff, (2) the foreseeability of harm to
  22   the plaintiff, (3) the degree of certainty that the plaintiff suffered the injury, (4) the
  23   closeness of the connection between the defendant’s conduct and the injury
  24   suffered, (5) the moral blame attached to the defendant’s conduct and (6) the
  25
       2013); Scott-Codiga v. Cty. of Monterey, 2011 WL 4434812, at *7 (N.D. Cal.
  26   Sept. 23, 2011).
       5
  27     See, e.g., Razuki v. Caliber Home Loans, Inc., 2018 WL 2761818, at *2 (S.D.
       Cal. June 8, 2018).
  28   6
         See also Robinson Helicopter Co. v. Dana Corp., 34 Cal. 4th 979, 988 (2004).

                                                   4
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 5 of 13 Page ID #:430



   1   policy of preventing future harm.” J’Aire Corp., 24 Cal. 3d at 804. The Court
   2   must balance the J’Aire factors to determine whether a special relationship exists
   3   to overcome the economic loss doctrine. See Kalitta Air, 315 F. App’x at 606;
   4   Tyson & Assocs., Inc. v. Denko, 89 F.3d 846 (9th Cir. 1996). The special
   5   relationship exception applies in cases involving contracts for services where the
   6   parties are in contractual privity, such as the parties here. See North Am. Chem.
   7   Co. v. Super. Ct., 59 Cal. App. 4th 764, 783 (1997).7 Therefore, the Court
   8   analyzes the six J’Aire factors to determine whether Plaintiff sufficiently pleads a
   9   special relationship exists for purposes of the exception to the economic loss
  10   doctrine.
  11         1.     The Extent To Which the Transaction Was Intended To Affect
  12                Plaintiff (First J’Aire Factor)
  13         The Complaint alleges Plaintiff purchased a wireless mobile phone plan
  14   from AT&T in 2006 (Compl. ¶ 10.) but does not allege that the contract was
  15   “intended to affect” Plaintiff in a particular way, as opposed to all other AT&T
  16   customers. Therefore, the Complaint fails to allege sufficient facts to plausibly
  17   satisfy the first J’Aire factor. See Ott, 31 Cal. App. 4th at 1455–56.8
  18         2.     The Foreseeability of Harm To Plaintiff (Second J’Aire Factor)
  19         The Complaint alleges the risk of breach to Plaintiff’s mobile account was
  20   foreseeable because (1) AT&T admitted during a Federal Communications
  21   Commission (“FCC”) action in 2015 that its employees accessed customer
  22   accounts and sold private information to third parties in a breach of 280,000
  23   customer accounts (Compl. ¶¶ 134-139); (2) the FCC found AT&T’s failure to
  24   secure customers’ information violated a statutory duty (id. ¶ 136); (3) AT&T
  25   agreed to improve its privacy and data security practices to prevent similar
  26
       7
  27    See also Ott v. Alfa-Laval Agri, Inc., 31 Cal. App. 4th 1439, 1448, 1454 (1995).
       8
        See also NuCal Foods, Inc. v. Quality Egg LLC, 918 F. Supp. 2d 1023, 1031
  28   (E.D. Cal. 2013).

                                                 5
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 6 of 13 Page ID #:431



   1   breaches (id. ¶ 138); (4) the FCC warned carriers in its 2017 Report to protect
   2   customers from SIM swapping, which could put customers at risk of financial loss
   3   and privacy violations (id. ¶ 120); and (5) AT&T’s Vice President of Security
   4   Platforms published on AT&T’s “Cyber Aware” blog regarding SIM swaps in
   5   September 2017 (id. ¶ 121). Plaintiff also alleges the first SIM swap to Plaintiff’s
   6   mobile phone occurred in May 2018, Plaintiff subsequently informed AT&T that
   7   he had valuable accounts online, and an AT&T employee “noted the SIM swap
   8   activity in [Plaintiff’s] account and assured [Plaintiff] that his SIM card would not
   9   be swapped again without his authorization.” (Id. ¶¶ 30-37). Therefore, the
  10   Complaint alleges sufficient facts that the harm to Plaintiff was foreseeable to
  11   plausibly satisfy the second J’Aire factor.9
  12         3.     The Degree of Certainty that Plaintiff Suffered the Injury (Third
  13                J’Aire Factor)
  14         The Complaint alleges Plaintiff lost more than $1.8 million in
  15   cryptocurrency as a result of the SIM swapping. (Compl. ¶ 80.) Therefore,
  16   Plaintiff pleads sufficient facts that he suffered injury to plausibly satisfy the third
  17   J’Aire factor.10
  18         4.     The Closeness of the Connection Between Defendant’s Conduct
  19                and the Injury Suffered (Fourth J’Aire Factor)
  20         The Complaint alleges: (1) customers’ accounts can be accessed “through
  21   exploiting password reset links sent via text message to the now-hacker-
  22   controlled-phone or the two-factor authentication processes associated with the
  23   9
         See, e.g., See J’Aire, 24 Cal. 3d at 806; Terpin v. AT&T Mobility, LLC, 399 F.
       Supp. 3d 1035, 1051 (C.D. Cal. 2019); In re Yahoo!, 313 F. Supp. 3d at 1132.
  24
              AT&T also moves to dismiss all of Plaintiff’s claims for failure to
  25   “plausibly allege proximate cause.” Having found the Complaint alleges
       sufficient facts that the SIM swaps and risk to consumers’ private information
  26   were foreseeable, AT&T’s request to dismiss the Complaint in its entirety based
       on Plaintiff’s purported failure to allege proximate cause is denied. See Terpin,
  27   399 F. Supp. 3d at 1044.
       10
          See, e.g., Fields v. Wise Media, LLC, 2013 WL 5340490 at, *2 (N.D. Cal. Sept.
  28   24, 2013).

                                                  6
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 7 of 13 Page ID #:432



   1   victim’s digital accounts” (Compl. ¶ 26); (2) AT&T allowed its employees to
   2   illegally access Plaintiff’s account to effectuate the SIM swap (id. ¶ 49); (3) the
   3   hackers acknowledged the AT&T employee who participated in the SIM swap in
   4   their group chat while discussing using Plaintiff’s mobile phone number and
   5   accessing Plaintiff’s cryptocurrency accounts (id. ¶¶ 54-60); (4) AT&T failed to
   6   provide adequate security practices to safeguard Plaintiff’s AT&T account and
   7   data from authorized access (id. ¶ 215); and (5) Plaintiff lost $1.8 million in
   8   cryptocurrency as a result of the SIM swaps (id. ¶ 19). Therefore, the Complaint
   9   pleads sufficient facts regarding the connection between AT&T’s alleged conduct
  10   and the injury suffered by Plaintiff to plausibly satisfy the fourth J’Aire factor.11
  11         5.     Moral Blame Attached To Defendant’s Conduct (Fifth J’Aire
  12                Factor)
  13         Plaintiff alleges AT&T knew it needed appropriate safeguards to protect
  14   customers’ proprietary information, was aware customers may be vulnerable to
  15   SIM swapping which placed customers at risk for financial loss and violation of
  16   their privacy, and knew employees had accessed customer accounts and sold
  17   customer information to a third party. (Compl. ¶¶ 120-21, 134-39). Therefore,
  18   the Complaint pleads sufficient facts regarding the moral blame attached to
  19   AT&T’s conduct to plausibly satisfy the fifth J’Aire factor.12
  20         6.     The Policy of Preventing Future Harm (Sixth J’Aire Factor)
  21         The Complaint alleges the FCA “requires AT&T to protect [Plaintiff’s]
  22   sensitive personal information to which it has access as a result of its unique
  23   position as a telecommunication carrier” (Compl. ¶ 88), and the FCC concluded in
  24   its 2015 investigation that AT&T’s “failure to reasonably secure customers’
  25   proprietary information violates a carrier’s statutory duty…and also constitutes an
  26
       11
  27      See, e.g., North Am. Chem. Co. v. Sup. Ct., 59 Cal. App. 4th 764, 786 (1997); In
       re Yahoo!, 313 F. Supp. 3d at 1132.
  28   12
          See, e.g., In re Yahoo!, 313 F. Supp. 3d at 1132.

                                                  7
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 8 of 13 Page ID #:433



   1   unjust and unreasonable practice” (id. ¶ 136). Plaintiff also alleges the FCC has
   2   recognized “[a]bsent carriers’ adoption of adequate security safeguards,
   3   consumers’ sensitive information… can be disclosed to third parties without
   4   consumers’ knowledge or consent” and held that “carriers must safeguard these
   5   kinds of information….” (Id. ¶ 98.) Therefore, the Complaint alleges sufficient
   6   facts to plausibly satisfy the sixth J’Aire factor.13
   7                                        *      *      *
   8         In summary, Plaintiff pleads sufficient facts to plausibly satisfy each of the
   9   J’Aire factors, except for the first factor regarding the intended effect on Plaintiff.
  10   Balancing the J’Aire factors, the Court therefore finds Plaintiff alleges sufficient
  11   facts regarding a special relationship with AT&T to survive Defendant’s Motion
  12   to dismiss Plaintiff’s negligence and negligent supervision and entrustment claims
  13   based on the economic loss doctrine.14
  14   C.    Consumer Legal Remedies Act Claim
  15         AT&T moves to dismiss Plaintiff’s sixth cause of action for violation of the
  16   Consumer Legal Remedies Act (“CLRA”) on the ground Plaintiff fails to plead (1)
  17   notice was given; and (2) actual reliance on any misrepresentations by AT&T.
  18         1.     Notice
  19         The CLRA requires written notice to the seller at least thirty days prior to
  20   the commencement of an action for damages. Cal. Civ. Code § 1782(a). The
  21   Complaint does not allege Plaintiff gave written notice to AT&T at least 30 days
  22   prior to filing the Complaint on October 17, 2019.15
  23
  24
       13
          See, e.g., Fields, 2013 WL 5340490, at *3; In re Yahoo!, 313 F. Supp. 3d 1113,
  25   1132–33.
       14
  26      See In re Yahoo!, 313 F. Supp. 3d at 1133; Fields, 2013 WL 5340490, at *3.
       15
          Plaintiff only argues in his opposition that he delivered written notice to
  27   Defendant. However, the Court cannot consider arguments not included in the
       Complaint in determining whether the Complaint pleads sufficient facts to state a
  28   claim.

                                                   8
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 9 of 13 Page ID #:434



   1         2.     Reliance
   2         “[C]onsumers seeking to recover damages under the CLRA based on a
   3   fraud theory must prove actual reliance on the misrepresentation and harm.”
   4   Sateriale v. R.J. Reynolds Tobacco Co., 697 F.3d 777, 794 (9th Cir. 2012)
   5   (internal quotation omitted).
   6         Plaintiff’s CLRA claim is based in part on his alleged reliance on a written
   7   AT&T Privacy Policy, which outlines AT&T’s promises to safeguard customer
   8   information. The written AT&T Privacy Policy attached to the Complaint is dated
   9   February 2019, twelve years after Plaintiff purchased his AT&T mobile account in
  10   2006. (See Compl. Ex. G.)16 Accordingly, Plaintiff has not alleged reliance on the
  11   Privacy Policy for purpose of his CLRA claim.
  12         Plaintiff’s CLRA claim is also based on his alleged reliance on oral
  13   representations made by AT&T employees. As to the oral representations, the
  14   Complaint alleges:
  15                1.      After the first SIM swap occurred on May 16, 2018, Plaintiff
                            immediately went to an AT&T retail store and informed
  16                        AT&T employees, including AT&T Sale Representative
                            Juneice Arias, that he suspected an unauthorized SIM swap had
  17                        occurred on his account and that he had confidential
                            information and digital currency that could be at risk (id. ¶ 34);
  18
                    2.      “AT&T employees advised [Plaintiff] to purchase a new
  19                        wireless phone with a new SIM card from AT&T. On this
                            advice, [Plaintiff] purchased a new iPhone for several hundred
  20                        dollars, as well as a new SIM card, in the AT&T retail store.
                            AT&T employees then activated the new phone and the new
  21                        SIM card and restored [Plaintiff’s] service, thereby allowing
                            [Plaintiff] to regain control over his cell phone number” (id. ¶
  22                        35);
  23                3.      “AT&T told [Plaintiff] at that time that they had noted the SIM
                            swap activity in his account and assured him that his SIM card
  24                        would not be swapped again without his authorization. On this
                            assurance, [Plaintiff] decided not to close his AT&T account”
  25                        (id. ¶ 36); and
  26                4.      Three SIM swaps to Plaintiff’s mobile device occurred after
  27   16
         Plaintiff argues the Court should infer he relied on “AT&T’s 2006 Privacy
       Policy” when he signed up for his AT&T account in 2006, but no 2006 Privacy
  28   Policy is alleged in or attached to the Complaint.

                                                  9
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 10 of 13 Page ID #:435


                            AT&T employees’ representations that Plaintiff’s SIM card
    1                       would not be swapped again without his authorization (id. ¶¶
                            37, 65, 68).
    2
        Therefore, the Complaint alleges Plaintiff bought the new SIM card and mobile
    3
        phone before the alleged oral misrepresentation by AT&T employees that
    4
        Plaintiff’s SIM card would not be swapped again without his authorization.
    5
        Accordingly, the Complaint does not sufficiently plead Plaintiff relied on these
    6
        oral representations prior to purchasing the SIM card and new iPhone. See Durkee
    7
        v. Ford Motor Co., 2014 WL 4352184, at *3 (N.D. Cal. Sept. 2, 2014) (“[A]
    8
        CLRA claim cannot be based on events following a sales transaction.”).
    9
              Furthermore, under the CLRA, a transaction is “an agreement between a
   10
        consumer and another person, whether or not the agreement is a contract
   11
        enforceable by action, and includes the making of, and the performance pursuant
   12
        to, that agreement.” Cal. Civ. Code § 1761(e). Therefore, Plaintiff’s decision not
   13
        to cancel his account in 2018 is not a sale or transaction for purposes of the
   14
        CLRA. Moreover, because the original transaction occurred in 2006 when
   15
        Plaintiff purchased his AT&T mobile phone plan, and the Complaint does not
   16
        allege any subsequent agreement was entered or that a sale occurred after the
   17
        alleged oral statements by AT&T employees in 2018, Plaintiff cannot plead
   18
        reliance on the oral representations made by employees in 2018 for his CLRA
   19
        claim.17
   20
              Accordingly, Plaintiff’s CLRA claim is dismissed with leave to amend to
   21
        plead additional facts regarding written notice provided to AT&T and Plaintiff’s
   22
        actual reliance on AT&T’s representations.18
   23
   24
        17
   25      See, e.g., Moore v. Apple, Inc., 73 F. Supp. 3d 1191, 1201 (N.D. Cal. 2014) (a
        sale or transaction does not extend to cover representations made after the original
   26   purchase for purposes of the CLRA); Hensley-Maclean v. Safeway Inc., 2014 WL
        1364906, at *7 (N.D. Cal. Apr. 7, 2014); Daugherty v. American Honda Motor
   27   Co., Inc., 144 Cal. App. 4th 824, 837 n.6 (2006).
        18
           See Stearns v. Select Comfort Retail Corp., 2009 WL 1635931, at *15 (N.D.
   28   Cal. June 5, 2009).

                                                 10
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 11 of 13 Page ID #:436



    1   D.    Computer Fraud and Abuse Act
    2         Defendant moves to dismiss Plaintiff’s seventh cause of action for violation
    3   of the Computer Fraud and Abuse Act (“CFAA”) on the ground Plaintiff does not
    4   plead he suffered a recoverable loss under the CFAA. To recover under Section
    5   1030(c)(4)(A)(i)(1) of the CFAA, there must be “[a] loss to 1 or more persons
    6   during any 1-year period . . . aggregating at least $5,000 in value.” 18 U.S.C. §
    7   1030(c)(4)(A)(i)(1). Here, the Complaint alleges Plaintiff spent “in excess of
    8   $5,000 investigating who accessed his mobile device and damaged information on
    9   it.” (Compl. ¶¶ 250-55.) Therefore, Plaintiff sufficiently alleges a qualifying loss
   10   within the meaning of the CFAA.19
   11   E.    Punitive Damages
   12         AT&T moves to strike Plaintiff’s request for punitive damages on the
   13   ground Plaintiff has not pled any involvement by an “officer, director or managing
   14   agent” of AT&T with respect to any of the alleged misconduct, and fails to
   15   adequately plead malice, fraud or oppression.
   16         Under California law, an employer is not liable for punitive damages “based
   17   upon acts of an employee . . . unless the employer had advance knowledge of the
   18   unfitness of the employee and employed him or her with a conscious disregard of
   19   the rights or safety of others or authorized or ratified the wrongful conduct for
   20   which the damages are awarded or was personally guilty of oppression, fraud, or
   21   malice.” Cal. Civ. Code § 3294. However, federal civil procedure rules only
   22   require “a short and plain statement” of relief sought, and “malice, intent,
   23   knowledge, and other conditions of the mind may be alleged generally.” Fed. R.
   24   Civ. Proc. 8, 9. Therefore, notwithstanding California Civil Code § 3294, “in
   25   federal court, a plaintiff may include a ‘short and plain’ prayer for punitive
   26   19
          See, e.g., Facebook, Inc. v. Power Ventures, Inc., 844 F.3d 1058, 1066 (9th Cir.
        2016); Mintz v. Mark Bartelstein & Assocs. Inc., 906 F. Supp. 2d 1017, 1029
   27   (C.D. Cal. 2012). Because Plaintiff adequately pleads a loss of more than $5,000
        in investigation costs, the Court does not address whether the alleged $1.8 million
   28   loss of cryptocurrency constitutes a “loss” under the CFAA.

                                                  11
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 12 of 13 Page ID #:437



    1   damages that relies entirely on unsupported and conclusory averments of malice
    2   or fraudulent intent.” Tamburri v. Suntrust Mortg., Inc., 2012 WL 3582924, at *3
    3   (N.D. Cal. Aug. 20, 2012).20
    4          The Complaint alleges AT&T knew of the risk of financial loss to
    5   customers and the need to protect customers against such risks, AT&T was aware
    6   in 2015 that employees accessed customers’ AT&T accounts and sold customers’
    7   personal information to third parties, AT&T knew it needed to protect customers’
    8   private information, AT&T was reckless in employing and/or entrusting
    9   employees in work involving customers’ confidential information, AT&T knew its
   10   employees were unfit and were likely to harm customers but failed to prevent
   11   access to customers’ accounts. (Compl. ¶¶ 113, 120-21, 134-39, 145, 225-28).
   12   The Complaint also alleges: (1) Plaintiff informed Defendant he had valuable
   13   accounts making him susceptible to further attacks, and an AT&T employee told
   14   Plaintiff his CPNI security would be tightened to prevent similar breaches; (2)
   15   AT&T permitted its employees to use and/or disclose Plaintiff’s CPNI without
   16   Plaintiff’s prior consent; (3) AT&T admitted security threats to customers’ private
   17   information could come from inside the company; and (4) Plaintiff’s SIM was
   18   swapped three times after he informed AT&T employees of the first SIM swap.
   19   (Id. ¶¶ 32-33, 35-37, 65, 68, 97, 126-27). Therefore, the Complaint satisfies
   20   federal pleading standards for punitive damages because it sufficiently alleges
   21   AT&T’s awareness of the unfitness of its employees and a conscious or reckless
   22   disregard of Plaintiff’s rights.21
   23                                   IV.   CONCLUSION
   24          Accordingly, the Court GRANTS IN PART and DENIES IN PART
   25
        20
   26      See also Beltran v. Confidential Servs., Inc., 2009 WL 10672193, at *3 (S.D.
        Cal. Oct. 23, 2009).
   27   21
           See, e.g., VNT Prop. 1, LLC v. City of Buena Park, 2015 WL 12765111, at *8
        (C.D. Cal. Nov. 9, 2015); Alejandro v. ST Micro Electronics, Inc., 2015 WL
   28   5262102, at *12 (N.D. Cal. Sept. 5, 2015).

                                                12
Case 2:19-cv-08972-CBM-FFM Document 32 Filed 05/18/20 Page 13 of 13 Page ID #:438



    1   Defendant’s Motion to Dismiss as follows:
    2                (1)    Defendant’s Motion to Dismiss is granted as to Plaintiff’s third
                            cause of action for violation of his privacy rights under the
    3                       California Constitution with leave to amend;
    4                (2)    Defendant’s Motion to dismiss is denied as to Plaintiff’s fourth
                            and fifth causes of action for negligence and negligent
    5                       supervision and entrustment;
    6                (3)    Defendant’s Motion to Dismiss is granted as to Plaintiff’s sixth
                            cause of action for violations of California’s Consumer Legal
    7                       Remedies Act with leave to amend; and
    8                (4)    Defendant’s Motion to Dismiss is denied as to Plaintiff’s
                            seventh cause of action for violation of the Computer Fraud
    9                       and Abuse Act.
   10   Defendant’s Motion to strike Plaintiff’s claim for punitive damages is DENIED.
   11         To the extent Plaintiff seeks to amend the Complaint to plead additional
   12   facts addressing the deficiencies set forth in this Order, Plaintiff may file an
   13   amended complaint no later than May 29, 2020.
   14
   15         IT IS SO ORDERED.
   16
   17   DATED: May 18, 2020.
                                                CONSUELO B. MARSHALL
   18                                           UNITED STATES DISTRICT JUDGE
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  13
